Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending in the application. Claims 2-14 are rejected. Claim 1 is allowed. 

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/JP2018/011485, filed March 22nd, 2018, which claims priority under 35 U.S.C. 119(a-d) to Japanese Patent Document No. JP2017-067636, filed March 30th, 2017.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on September 11th, 2019.

Claim Objections
	The close parenthesis at the end of claim 3 should be deleted.
The close parenthesis at the end of claim 10 should be deleted.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-13 are rejected based on the limitation found in each of claims 2, 3 and 11 where “in a case where [Zi] is an ether bond, a carbonate bond, a urethane bond, an amide bond, a secondary amino group or an alkylene group containing of these bonds and group and a plurality of identical structural units are connected, a number of the structural units is 2 or less.” First it is unclear exactly what Applicant means by “structural units”. For instance, it could be that Applicant is referring to the structural piece embraced by the variable w or it could be that Applicant is referring to the structure found in the Z group. Regardless, the language is unclear since it refers to “a plurality of identical structural units” being connected but also that “a number of the structural units is 2 of less.” It is possible that Applicant is referring to two different structural units, which would only add to issue of indefiniteness; however, if a plurality of structures are present and the number of structural units is 2 or less, it is unclear how the number of structural units can be anything other than 2. In other words, if the number of structural units is 0 or 1, there would not appear to be a plurality of structural units to meet the conditional “if” portion and it is not clear why the limitation states that the number can be “2 or less”. For these reasons, the meaning of the noted limitations is 
Applicant is advised, however, than any amendment to clarify the language discussed above should, for instance, point out in the disclosure as filed where support can be found for newly proposed language or explain why a person of skill in the art would recognize a particular clarification as having been intended by Applicant. As noted in MPEP 2163.07(II): “An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).” In this situation, simply striking through the limitation would appear to result in new matter since it would be clearly broadening a particular disclosure that was otherwise limited in the application as filed for the particular structures of claims 2, 3 and 11 (and their dependent claims). 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further Claim 14 appears to a dependent claim but recites structures outside the scope of claim 1 since E1 is a leaving group in claim 1 but where instant claim 14 provides the corresponding position(s) to be D1 where d1 is a residue of a biofunctional molecule. This does not appear to be a situation where a claim is merely referring to another claim (without being dependent) since the transmittal letter dated September 11th, 2019 only states that one independent claim was filed:

    PNG
    media_image1.png
    102
    488
    media_image1.png
    Greyscale
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 1 is allowed.

Closest Prior Art
The closest prior art would appear to be a disclosure such as Czech Patent Document No. 2007815 by Machacek et al., which discloses the following general structure:

    PNG
    media_image2.png
    292
    578
    media_image2.png
    Greyscale
.
The structure of the prior art contains an acetal in the glycosidic bond and where the precursor to the conjugate is linked to a biologically active molecule. In each dependent claim 2-13, the polymer section is separated from the phenyl ring by the acetal moiety whereas in the prior art structure, the polymer group would be part of a group R1 or R5. There would not appear to be a limitation in claim 1 to demand that the polymer section must be part of the portion connected through the wavy line section; however, the definition of R1 only provides for the group to be “a hydrocarbon group having from 1 to 10 carbons or a hydrogen atom”. A machine translation of the first full paragraph following the structure on page 3 notes: “In a preferred embodiment of the invention, the water-soluble polymers are poly (ethylene glycols) or block copolymers of poly (ethylene glycol) and poly (amino acids) with molecular weights of 10,000 to 30,000. The block copolymer can be, for example, poly(ethylene glycol)-b-poly(L-glutamic acid).” The molecular weight ranges of the prior art would far exceed the number of carbon atoms found in the instant definition. Accordingly, even though claim 1 can be interpreted to permit that the hydrophilic polymer moiety could be part of any of the R variables such as when R1 is –(CH2CH2O)5H, the instant claims are clearly defined relative to the closest prior art since the molecular weight of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626